Citation Nr: 1228670	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  98-11 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of post-operative left great toe fusion and arthritis prior to February 23, 2006, and a rating in excess of 20 percent since February 23, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1979.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 1998 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a 10 percent disability rating for the Veteran's left toe condition.  Subsequently, in a November 2007 rating decision, the RO increased the Veteran's disability rating to 20 percent, effective February 23, 2006.

In June 2004, December 2005, and June 2011, the Board remanded the Veteran's claim for further examination.  That development has now been completed and the claim is ready for review.

The Veteran testified before a Veterans Law Judge in August 2001.  A transcript of the hearing is of record.  Although that Veterans Law Judge has since retired from the Board, the Veteran indicated in an April 2008 statement that he wished to have another Board hearing.  A Travel Board Hearing was scheduled for the Veteran on December 1, 2010, however he failed to appear.  If an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2011).  Accordingly, this Veteran's request for a hearing is considered withdrawn.


FINDINGS OF FACT

1.  Prior to February 23, 2006, the Veteran's residuals of post-operative left great toe fusion and arthritis have been manifested by no more than moderate symptomatology.

2.  From February 23, 2006 to February 9, 2010, the Veteran's residuals of post-operative left great toe fusion and arthritis have been manifested by no more than moderately severe symptomatology.

3.  Since February 10, 2010, the Veteran's residuals of post-operative left great toe fusion and arthritis has been manifested by severe symptomatology, without actual loss of use of the foot.

4.  The competent and probative medical evidence of record does not show that the Veteran's service-connected residuals of post-operative left great toe fusion and arthritis is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Prior to February 23, 2006, the criteria for an increased disability rating in excess of 10 percent for service-connected residuals of post-operative left great toe fusion and arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.71a, Diagnostic Code 5279-5284 (2011).

2.  From February 23, 2006 to February 9, 2010, the criteria for an increased disability rating in excess of 20 percent for residuals of post-operative left great toe fusion and arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.71a, Diagnostic Code 5279-5284 (2011).

3.  Since February 10, 2010, the criteria for an increased disability rating of 30 percent, but no higher, for residuals of post-operative left great toe fusion and arthritis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.71a, Diagnostic Code 5279-5284 (2011).

4.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO sent correspondence in November 1996 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, an August 2008 letter informed the Veteran of how effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with VA examinations in April 1998, January 2000, February 2006, and September 2010.  The Veteran has not indicated that he has received additional treatment for his service-connected left toe condition.  The Board thus concludes that there are no additional treatment records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Increased Rating

The Veteran and his representative contend, in substance, that the Veteran's left toe condition is more disabling than currently evaluated.  The Veteran was assigned a 10 percent disability rating prior to February 23, 2006.  Currently, the Veteran is assigned a 20 percent disability rating for his left toe condition, effective February 23, 2006.  The Board will address whether a higher rating or ratings should have been granted at any time throughout the appeals period. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for increased rating, and continues to the present time.

The Veteran's left toe disability is currently rated 20 percent disabling under DCs 5279-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  Diagnostic Code 5279 contemplates metatarsalgia, while DC 5284 pertains to foot injuries.  38 C.F.R. § 4.72, DCs 5279, 5284.

Under Diagnostic Code 5279, anterior (Morton's disease), bilateral or unilateral metatarsalgia will be assigned a 10 percent disability rating. 

Under Diagnostic Code 5284, foot injuries will be rated as 10 percent disabling when moderate, 20 percent disabling when moderately severe, or 30 percent disabling when severe.  38 C.F.R. § 4.71a, DC 5284.   Additionally, a Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot will be rated at 40 percent disabling.  38 C.F.R. § 4.71a.

A. A Rating Higher than 10 percent prior to February 23, 2006

In determining whether the Veteran is entitled to a rating in excess of 10 percent prior to February 23, 2006, the Board has reviewed VA outpatient treatment records and the April 1998 and January 2000 VA examination reports.  Based on the evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent prior to February 23, 2006 for his left toe disability.

Prior to the date of the appeals period, the Veteran underwent fusion of the left great toe in 1996.  A temporary 100 percent evaluation was assigned through June 1997, the month of which the Veteran returned to work.  Effective July 1, 1997, the Veteran was assigned a 10 percent disability rating.  

The Veteran underwent VA outpatient treatment for his left toe condition.  A July 1997 record showed that the Veteran reported that his pain had improved since receiving new shoes the preceding month.  The examination revealed no tenderness, erythema, or swelling.  Additionally, the left toe had good range of motion, the fusion was solid, and strength was 5 out of 5.  

The Veteran was afforded a VA examination in April 1998.  The Veteran reported that he continued to have left great toe pain since the in-service incident.  Additionally, he reported that the left toe pain was located in the second toe area at the metacarpophalangeal (MP) joint.  The pain level was one to two out of ten, to seven to eight out of ten.  The pain was described as a toothache pain.  Furthermore, the pain was least early in the morning and worse later in the evening.  Kneeling, lifting, and climbing a ladder aggravated the Veteran's pain.  The pain fluctuated daily and he experienced no flare-ups.  The left toe pain would come and go since he started using the shoe inserts.  The Veteran was not doing such activities as vacuuming, cleaning, dishwashing, and laundry, and reported that he would cut the grass and shovel, but that these activities were difficult to perform due to toe pain.  The examiner noted a September 1996 x-ray of the Veteran's left great toe that showed a degenerative change, and a more recent x-ray that showed the fusion operation of the left great toe at the MP joint using screws.  

Upon examination, the Veteran was not noted to have an antalgic gait.  Additionally, his standing balance was good.  The Romberg test showed that the Veteran had a tendency to fall backward.  A tandem gait was possible, but clumsy.  The left great toe had an operation scar in the medial dorsum area around the MP joint.  The MP joint was totally fused and had no movement at all.  Furthermore, there was no tenderness.  There was slightly diffused swelling around the MP joint.  The Veteran's pain was usually located in the second toe at the MP joint area, however, at the examination it was not tender at all.  The IP joint of the great toe had active and passive movement, which was between 0 and 45 degrees, and there was no motion pain.  Additionally, muscle strains of the great toe were slightly diminished.  The pain of the left great tow was 2 out of 5 .  The Veteran's other toes were listed to be intact with normal muscle strength and normal range of motion, nontender. 

In May 1998, the Veteran was seen at the VA with complaints of pain in his left great toe, especially over the screw fixation.  Additionally, the records show that the Veteran subsequently had a screw removed from the toe.   A report from Geneva Lake Podiatry indicated that the Veteran reported that the surgical area was much better after the pin was removed.  A May 1998 x-ray of the left foot showed bony ankylosis involving the first MCP joint along with osteoarthritis involving the first IP joint.  

The Veteran submitted a June 1998 statement by his wife.  She reported that the Veteran was fired from his job because he couldn't move fast enough.  Additionally, she reported the constant pain he was in due to his left toe condition. 

In April 1999, the Veteran reported intermittent sharp pain from the bottom of the left great toe to the heel.  Additionally, he reported that he started having this problem approximately five weeks ago, after he started a new job.  The Veteran underwent physical therapy for his left great toe condition.  He reported that therapy was completed, but did not result in any permanent relief for his foot pain.  In October 1999, the Veteran underwent surgery to have an additional screw removed from his foot.  

The Veteran was afforded another VA examination in January 2000.  The Veteran reported that his hardware removal surgeries did not remove discomfort, and his toe remained painful. The Veteran complained of numbness in the medial aspect of the great toe and exquisite sharp pain between the area of the first and second metatarsal heads.  The Veteran reported that the pain was sharp in nature, but would become a dull achy pain when he was standing for a long period of time.  He worked for a construction business and was on his feet all day long, crawling up and down ladders, and walking several miles throughout a day's work.  He had tried numerous orthotics for his feet without significant help, and recently the orthotics were changed to just having an arch support. The examiner noted that the Veteran had pain in the planter hind foot and ankle, but also had the same on the other foot, and did not appear to be related to his toe injury.  Generally, the Veteran's pain level was four to five out of ten, but eight to nine out of ten when he was more active.  

Upon examination, the Veteran's overall alignment of the foot was normal.  There was obvious fusion of the metatarsal phalangeal joint of the great toe, as evidence by no active or passive motion of the joint.  The toe seemed to be fused in a near ideal position with perhaps a couple degrees of more plantar flexion than would be ideal.  The x-rays showed about 15 degrees of relative dorsiflexion of the great toe to the first metatarsal.  The range of motion of the IP joint of the great toe was from neutral extension to 35 degrees of flexion.  This was 10 degrees decreased in each direction as compared to the other foot.  There was no pain with palpation or with passive range of motion of the first tarsal metatarsal joint.  Palpation of the area of surgery revealed mild to moderate tenderness along the full length of the approximately three centimeter scar on the great toe.  The most exquisite area of tenderness was between the first and second metatarsals just proximal to the metatarsal heads.  The tenderness was more plantar than dorsal.  Examination of the remainder of the foot revealed no areas of significant tenderness.  The temperature of the left foot was normal.  There was poor light touch sensation over the medial aspect of the great toe; however, over the lateral aspect it was normal.  Sensation of the remainder of the foot was normal.  Strength of the great toe IP joint showed four + out of five strength of both flexion and extension when compared to the other side.  X-rays showed some mild joint space narrowing and early arthritis at the interphalangeal joint of the great toe.  The examiner concluded that status post injury to the left great toe metatarsal phalangeal joint with subsequent posttraumatic degenerative joint disease, now status post successful fusion of the first metatarsal phalangeal joint, but with residual pain in the area and loss of sensation over the medial aspect of the great toe.    The examiner found that the Veteran had a mild to moderate amount of disability in the fact that he had significant pain with activities, but functionally he did quite well and did not seem to be limited from any type of work as he had a very rigorous occupation.  Additionally, the examiner stated that the Veteran had not missed any work and had been able to function adequately, despite having discomfort.  The examiner stated that he obviously did have some sensation loss over the medial aspect of the great toe consistent with either scarring or injury to the medial digital nerve going to the great toe.  The Veteran seemed to have significant soft tissue irritability in that area, which seemed to be directly related to the surgery as the onset was temporally related to the fist surgical procedure in 1996.  The examiner did not feel that the fusion had significant affects on the mechanics of the rest of the left foot.  The examiner stated that the symptoms that the Veteran had in his left foot were basically the same as the symptoms he had in the right foot, and did not appear to be a result of the injury to the great toe or the subsequent surgeries.  

In a July 2001 statement, the Veteran reported that his foot caused daily pain and limitations.  Additionally, he reported that he took several 600 mg Ibuprofen every day.  He also reported that he required adaptations to his footwear.  The Veteran submitted an August 2001 statement from his wife, attesting to the same facts and symptoms.  

The Veteran was afforded a Travel Board hearing in August 2001.  The Veteran reported such symptoms as pain, sensitivity, and tenderness.  Additionally, he reported that after a day of work, his toe was much more sensitive and sore.  He also noted that he took Ibuprofen for the pain.  The Veteran reported that he was referred to a civilian physical therapist for soft tissue treatment.  Furthermore, the Veteran reported that he had custom inserts for his shoes.  

An October 2001 VA outpatient podiatry treatment records noted that a toe separator or spacer was dispensed to the Veteran to help prevent migration of the great toe.  Records also show that the Veteran was fitted for prosthetics for rocker bottom shoes with lift to accommodate for limb length discrepancy.  The shoe also would have an extended width heel to help prevent roll over.  A January 2004 record noted that the Veteran was functioning well with his orthopedic shoes.  A January 2004 x-ray report noted that the Veteran had mild degenerative joint disease of the multiple joints that appeared to have slightly increased compared to the previous examination.  Additionally, the Veteran had ankylosis of the first metatarsophalangeal joint.  The radiologist noted that this x-ray showed no significant change compared to the previous examination.  Lastly, it was noted that the Veteran had small plantar and dorsal calcaneus spur.  At an April 2005 examination, it was noted that the Veteran had no difficulty ambulating.  Upon examination, the Veteran reported that overall he felt well and had no new complaints.  The Veteran was noted to be well developed and well nourished in no acute distress. 

In a May 2005 statement, the Veteran reported that he had current and ongoing pain.  Additionally, he reported that to reduce the pain and to improve his posture and walking, he wore shoes provided to him by the VA.  He also stated that he took pain medication regularly.  

After a review of the evidence of record, the Board notes that the Veteran's symptoms appear to have stayed consistent prior to February 23, 2006.  Although the Veteran reports worsening of his symptoms, it would not constitute an increase in the rating of his residuals of post-operative left great toe fusion and arthritis.  Even at their most severe, the Board finds that the Veteran's residuals of post-operative left great toe fusion and arthritis symptoms have been no worse than the criteria contemplated by a 10 percent rating under DC 5284: moderate foot injury.  38 C.F.R. § 4.71a, DC 5284.  

At no time since the date of service connection has the Veteran's residuals of post-operative left great toe fusion and arthritis, been found to display moderately severe foot injury.  38 C.F.R. § 4.71a, DC 5284.  The January 2000 VA examiner found that the Veteran had a mild to moderate amount of disability in the fact that he had significant pain with activities, but functionally he did quite well and did not seem to be limited from any type of work as he had a very rigorous occupation.  Additionally, the examiner stated that the Veteran had not missed any work and had been able to function adequately, despite having discomfort.  Furthermore, in a January 2004 treatment record, the Veteran's treating physician noted that he was functioning well with his orthopedic shoes.  Moreover, the January 2004 x-ray report noted that the Veteran had mild degenerative joint disease of the multiple joints.  The radiologist noted that this showed no significant change compared to the previous examination.  In April 2005, upon examination, the Veteran reported that overall he felt well and had no new complaints.  Additionally, he was noted to be well developed and well nourished in no acute distress.  Therefore, VA treatment records and examination reports are void of any documentation of the Veteran's left great toe disability displaying a moderately severe foot injury. 

The Veteran's main argument is that he should be compensated at a higher rating for residuals of post-operative left great toe fusion and arthritis prior to February 23, 2006.  The medical evidence simply does not support the Veteran's contention.  Therefore, a higher rating is not warranted.  The Board concludes his overall level of disability more nearly approximates that consistent with a 10 percent rating.  The findings in the April 1998 and January 2000 VA examination reports and VA outpatient treatment records support this conclusion.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for residuals of post-operative left great toe fusion and arthritis since February 23, 2006, must be denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

B. A Rating Higher than 20 percent from February 23, 2006 to February 9, 2010

In determining whether the Veteran is entitled to a rating higher than 20 percent from February 23, 2006 to February 9, 2010, the Board has reviewed the February 2006 VA examination report and VA outpatient treatment records.  Based on this evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent from February 23, 2006 to February 9, 2010 for his left toe disability.

The Veteran was afforded another VA examination in February 2006.  The Veteran reported that at that point, his pain was a one to two out of ten.  He related no swelling in the area.  He described his pain as occasional shooting pain to go up the foot starting from the dorsal first intermetatarsal space that was aggravated with pressure in that area.  He stated he could not sleep with his feet point up because of the pressure on the top of the foot in that same dorsal intermetatarsal space area irritated him.  It also irritated the first and second toes at night.  The examiner noted that precipitation factors included prolonged standing and walking, especially on uneven grounds.  Alleviating factors included rest, elevation, taking off his prosthetic shoes, as well as taking Motrin.  He used a cane and corrective shoes, which had shoe inserts as well; the Veteran reported that they seemed to help a little bit.  The corrective shoes, shoe inserts, and cane were all for his foot trouble.  He also reported that he was self employed as a journeyman construction/electrician.  He reported that he could no longer climb or do ladder work.  The fusion affected his balance greatly, especially with the prosthetic shoes.  In terms of his regular daily activities, he could not ride a motorbike.  

Upon examination, there was no redness, swelling, or heat noted to both feet.  He had an obvious completely frozen left first metatarsal phalangeal joint consistent with complete fusion of that joint.  He had no pain on forefoot loading manually with pressure applied to the plantar forefoot area.  There was pain on palpation to the dorsal first intermetatarsal space, which produced paresthesia on percussion distally, as well as proximally.  He had positive sensitivity to the distal first and second toes on the left foot.  He also had mild decreased sensation response to the distal intermetatarsal region and first and second toes with the 5.07 Sims Weinstein monofilament.  He had mild flat foot deformity, his gait was antalgic, and he walked with a decreased propulsive gait with a limp.  He also had pain on pronation, squatting, and rising onto the toes and the dorsal forefoot region about the dorsal intermetatarsal space.  X-rays taken at that time showed no significant change of the left foot from the 2005 left foot study.  The examiner concluded that the Veteran's left foot was status post left first metatarsal phalangeal joint arthrodesis, with deep perineal nerve neuritis, with difficulty walking.  

After a review of the evidence of record, the Board notes that the Veteran's symptoms appear to have stayed consistent from February 23, 2006, to February 9, 2010.  Although the Veteran reports worsening of his symptoms, it would not constitute an increase in the rating of his residuals of post-operative left great toe fusion and arthritis.  Even at their most severe, the Board finds that the Veteran's residuals of post-operative left great toe fusion and arthritis symptoms have been no worse than the criteria contemplated by a 20 percent rating under DC 5284: moderately severe foot injury.  38 C.F.R. § 4.71a, DC 5284.  

At no time since the date of service connection has the Veteran's residuals of post-operative left great toe fusion and arthritis, been found to display a severe foot injury.  38 C.F.R. § 4.71a, DC 5284.  The VA examination report noted that the Veteran used corrective shoes, shoe inserts, and a cane, all for his foot trouble.  However, the Veteran reported that these were also alleviating factors for his left great toe condition.  Additionally, the Veteran had pain on palpation to the dorsal first intermetatarsal space, which produced paresthesia on percussion distally, as well as proximally.  He also had pain on pronation, squatting, and rising onto the toes and the dorsal forefoot region about the dorsal intermetatarsal space.  However, he had no pain on forefoot loading manually with pressure applied to the plantar forefoot area.  Additionally, he described his pain as only occasional shooting pain to go up the foot starting from the dorsal first intermetatarsal space.  The examiner noted that the Veteran's feet showed no redness, swelling, or heat.  Furthermore, while the examiner noted that the Veteran had decreased sensation response to the distal intermetatarsal region and first and second toes, it was noted to be mild.  Moreover, the Veteran's flat foot deformity was noted to be mild.  Therefore, VA treatment records are void of any documentation of the Veteran's left second toe disability displaying a severe foot injury. 

The Veteran's main argument is that he should be compensated at a higher rating for residuals of post-operative left great toe fusion and arthritis from February 23, 2006, to February 9, 2010.  The medical evidence simply does not support the Veteran's contention.  Therefore, a higher rating is not warranted.  The Board concludes his overall level of disability more nearly approximates that consistent with a 20 percent rating.  The findings in the February 2006 and VA outpatient treatment records support this conclusion.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a disability rating in excess of 20 percent for residuals of post-operative left great toe fusion and arthritis, from February 23, 2006, to February 9, 2010, must be denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

C. A 30 percent rating since February 10, 2010

In determining whether the Veteran is entitled to a rating higher than 20 percent since February 10, 2010, the Board has reviewed the September 2010 VA examination report and VA outpatient treatment records.  Based on this evidence, the Board finds that the Veteran is entitled to a higher disability rating of 30 percent, but no higher, during the time period at issue.

The Veteran continued to seek treatment at the VA for his left toe condition.  In a February 2010 podiatry consult, the physician noted that the Veteran had a long history of problems with his left great toe.  Additionally, the physician stated that the Veteran had worn rocker bottom high top shoes since his second screw removal surgery in 1999, which helped with his foot function.  The Veteran reported symptoms of severe shooting pain, tingling, and pins and needles radiating from the top of his foot near the incision site.  Upon examination of the Veteran's left foot, the physician noted that there was a well-healed scar noted to medial aspect of the left first PTPJ, consistent with a previous surgery.  Additionally, there was a focal, nickel/quarter sized area of intense pain with guarding to the dorsal lateral aspect of the first metatarsal shaft.  Furthermore, there was positive proximal radiating parasthesias elicited with percussion.  The physician noted that the Veteran's first MTPJ fusion was solid.  The physician's assessment was that the Veteran displayed residuals of left foot surgery with neuritis.  The physician discussed treatment options with the Veteran, to include sclerosing alcohol injections.  

The Veteran was afforded another VA examination in September 2010.  The examiner noted that the Veteran continued to use custom orthopedic shoes.  Additionally, the examiner noted that because of the nerve pain that resulted from the injury and the fusion, Dr. Jones offered the option of doing sclerosing nerve injections in February 2010, which the Veteran was contemplating.  The examiner noted that the Veteran's condition worsened over time, but with medications, it was fairly controlled at about three out of ten.  The nerve-related pain that could sometimes occur sporadically could get to 10 out of 10, and it was described as a hot poker, shooting, and aching sensation.  He related some weakness, occasional redness, fatigability, and lack of endurance to the area.  His symptoms at rest included hot poker, shooting, and aching sensations.  On standing and walking, it was mainly an aching sensation.  Treatment included taking multiple medications, wearing customized insoles inside of corrective orthopedic shoes, and ambulating with a cane.  The Veteran denied any history of hospitalization.  He reported that he was unable to work because of these painful symptoms and the pain in his foot.  Additionally, the Veteran reported that he avoided going anywhere where he had to stand or walk for any length of time.  He did short-term weight bearing projects and worked only around the house.  He also reported that he could stand for about 10 minutes before severe pain ensued.  Furthermore, he could walk about a couple of blocks before pain ensued and he had to stop.  He denied any history of neoplasm.  

Upon examination, the VA examiner noted that the Veteran had a rock solid fusion of the first metatarsal joint in appropriate position.  There was no pain and good range of motion to the interphalangeal joint.   The Veteran had a problem around the tarsometatarsal joint complex where there was some hypertrophic arthritic bone, which was secondary to the old injury and the surgically fused left first 

metatarsophalangeal joint.  There were also distal paraesthesias and proximal paraesthesias on percussion of that painful area because of the arthritis that developed in that area secondary to his old injury that now pressed on a nerve.  His gait was antalgic, apropulsive, slow, guarded, and he must ambulate with a cane for balance during the gait cycle, and had a short stride length.  Additionally, he had left great to plantar medial interphalangeal joint hyperkeratosis.  The examiner stated that the Veteran had an unusual shoe wear pattern, with a posterolateral heel wear on the left shoe, which really avoided the pressure over the first metatarsophalangeal joint or previous residual/area of injury.  He had some diffuse discomfort around the left first metatarsophalangeal joint to palpation.  The examiner concluded that the Veteran's current level of disability was moderate to moderately severe in severity in terms of his left foot condition, which the assessment would be first ray capsulitis with neuritis.    

After a review of the evidence of record, the Board finds that as of February 10, 2010, the Veteran's residuals of post-operative left great toe fusion and arthritis has been found to display the criteria contemplated by a 30 percent rating under DC 5284: severe foot injury.  38 C.F.R. § 4.17a, DC 5284.  The February 2010 podiatrist noted that the Veteran had severe shooting pain in his left foot.  Additionally, the physician noted that the Veteran had focal, nickel/quarter sized area of intense pain with guarding to the dorsal lateral aspect of the 1st metatarsal shaft.  While the September 2010 VA examiner noted that the Veteran's current level of disability was moderate to moderately severe in terms of his left foot condition, he also reported that the Veteran's left foot disability worsened over time.  Furthermore, the Veteran described an increase in his symptoms, to include a hot poker and shooting pain, aching sensation, weakness, with occasional redness and fatigability, and lack of endurance to the area of the left foot.

At no time since February 10, 2010 has the Veteran been found to display a foot injury with actual loss of use of the foot.  38 C.F.R. § 4.71a.  The February 2010 Podiatrist stated that the Veteran wore rocker bottom high top shoes since his second screw removal surgery in 1999, which helped with his foot function.  The September 2010 VA examiner noted that there was no pain and good range of motion to the interphalangeal joint.  Neither VA examiner, nor the Veteran's VA outpatient treatment records, have documented that the Veteran displayed actual loss of use of his left foot due to the his residuals of post-operative left great toe fusion and arthritis.

The Board finds that the severity of the Veteran's residuals of post-operative left great toe fusion and arthritis justify assigning a higher disability rating of 30 percent.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is for the assignment of a higher 30 percent rating for the Veteran's residuals of post-operative left great toe fusion and arthritis, since February 10, 2010.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the Veteran is also not entitled to an increased disability rating for anterior, unilateral, or bilateral metatarsalgia under DC 5279 throughout the entire appeals period.  The Board notes that the maximum rating allowed under DC 5279 is a 10 percent disability rating.  Therefore, the Veteran would not be subject to a higher disability rating under this diagnostic code. 

As a final note, it is pointed out that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. Here, the evidence shows that the Veteran was granted TDIU, effective March 21, 2008.

III.   Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's left toe condition are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to an increased disability in excess of 10 percent for residuals of post-operative left great toe fusion and arthritis, prior to February 23, 2006, is denied. 

Entitlement to an increased disability in excess of 20 percent for residuals of post-operative left great toe fusion and arthritis, from February 23, 2006, to February 9, 2010, is denied. 

Entitlement to an increased disability rating of 30 percent, but no higher, for residuals of post-operative left great toe fusion and arthritis, since February 10, 2010, is granted. 


____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


